El Juez Asociado Señor Cóbdova Dávila,
emitió la opinión del tribunal.
Se trata en este caso de reivindicar cierta propiedad in-mueble radicada en el distrito de G-uayama. La acción se inició en la Corte de Distrito de Ponce. La demandada com-pareció solicitando el traslado a la corte federal. Los deman-dantes se opusieron y el traslado fue denegado. Radicada en la corte federal una certificación de los autos por la de-mandada, los demandantes y apelantes presentaron una mo-*309ción para devolver el caso a la corte local y así lo ordenó el tribunal federal. La demandada compareció entonces espe-cialmente ante la Corte de Distrito de Ponce para impugnar el emplazamiento. Antes de resolverse esta moción la deman-dada pidió el traslado del caso a la Corte de Distrito de Gua-yama. Los demandantes se opusieron y la Corte de Distrito de Ponce ordenó el traslado solicitado, y contra esta orden se interpuso el presente recurso de apelación.
Sostienen los apelantes qne la Corte de Distrito de Ponce cometió error al no declarar qne fné de carácter general y qne produjo sumisión, impidiendo el traslado del caso a la Corte de Distrito de Guayama, la primera comparecencia de la demandada apelada para solicitar el traslado del litigio a la Corte Federal de Puerto Rico.
 Entienden los. apelantes que la demandada, al solicitar el traslado a la corte federal, compareció general-mente y se sometió de tal modo a la Corte de Distrito de Ponce que no pudo solicitar, después de esta sumisión, ningún traslado para otra corte local. Antes de resolver el carácter de esta comparecencia y sus efectos legales, es conveniente fijar los efectos que produce una comparecencia en las cortes insulares que tiene por objeto solicitar el traslado a otra corte insular. Esta corte ha declarado que la comparecencia del demandado solicitando el traslado de un distrito a otro tiene el carácter de una, comparecencia voluntaria y en tal virtud cualquier defecto que pueda tener el emplazamiento queda subsanado por dicha comparecencia. Hernaiz Targa & Co. v. Vivas, 20 D.P.R. 113. Es una regla bien establecida que una comparecencia voluntaria y general constituye una renuncia al derecho del compareciente a ser emplazado y desde luego a cualquier defecto o irregularidad que se observe en el emplazamiento. Esta es la verdadera significación de la comparecencia general. El artículo 98 de nuestro Código de Enjuiciamiento Civil dice que la comparecencia voluntaria de un demandado es equivalente a la diligencia de su citación personal y entrega de la copia de la demanda.
*310La doctrina sostenida por esta corte de que una moción de traslado constituye una comparecencia general está sos-tenida por abundante jurisprudencia. Jones v. Jones, 59 Ore. 308; 117 Pac. 414; Hanson v. Hanson, 86 Kans. 622, 122 Pac. 100; Tilles v. Pulitzer Pub. Co., 241 Mo. 60, 145 S. W. 1143; Heard v. Holbrook, 21 N. D. 348, 131 N. W. 251; Grant v. Grant, 75 S. E. 734.
De acuerdo con el artículo 82 del Código de Enjuiciamiento Civil, aunque el distrito en que se establece la demanda no sea aquél en el que deba seguirse el juicio, podrá sin embargo continuarse en el primero, a menos que el demandado al com-parecer a contestar o a formular excepciones presente una declaración jurada y fundada, y pida por escrito que el juicio se celebre en el distrito correspondiente. De modo que la comparecencia general es necesaria para que el demandado se coloque dentro de los preceptos del estatuto al radicar su solicitud de traslado.
Esta ley relativa a traslados en las cortes insulares difiere esencialmente de la ley federal que regula los traslados de las cortes estaduales a las cortes federales. La ley insular dispone que el traslado se solicite al comparecer gene-ralmente a contestar o formular excepciones, quedando de este modo impedido el demandado de impugnar el emplaza-miento; la ley federal, por el contrario, autoriza al deman-dado para plantear en la corte federal, una vez trasladado el caso, cualquier cuestión que hubiese podido suscitar en el pleito, como si originalmente hubiese sido incoado en dicha corte. En el primer caso la comparecencia es general y equivale al emplazamiento; en el segundo, únicamente com-parece el demandado para el propósito del traslado y siendo esta comparecencia de carácter especial, conserva el derecho de impugnar los defectos o irregularidades de que pueda adolecer la citación.
Aparte de que nosotros entendemos que estas disposicio-nes del Código de Enjuiciamiento Civil se refieren exclusi-vamente a traslados en las cortes insulares, nos parece que *311aun la misma jurisprudencia citada por los demandantes no favorece completamente su contención de que la demandada, por el hecho de haber solicitado el traslado a la corte federal, está impedida de presentar idéntica solicitud para otra corte local. Los casos citados por los demandantes, uno de ellos resuelto por la Corte Suprema de Missouri y otro por la Corte de Apelaciones de Nueva York, se apartan de la regla general al sostener que una moción de traslado de una corte estadual a una corte federal constituye una comparecencia general. El abogado de los demandantes, al presentar sus argumentos oralmente ante este tribunal, puso mucho én-fasis en el caso de Farmer v. National Life Ins. Co., 33 N. E. 1075, resuelto por la Corte de Apelaciones de Nueva York. En este caso, después de expedido y diligenciado el empla-zamiento, se solicitó el traslado del caso a la Corte de Cir-cuito del Distrito Este de Nueva York, donde estuvo pen-diente hasta el 8 de enero de 1892 en que este tribunal' de-volvió el caso a la corte estadual. Algún tiempo después el demandado solicitó la nulidad del emplazamiento, basán-dose en que el superintendente de la compañía demandada no había sido emplazado personalmente y además porque la admisión que éste hizo de haber sido emplazado era fatal-mente defectuosa por no haberse cumplido con los requisitos exigidos por el Código de Enjuiciamiento Civil. La Corte de Apelaciones de Nueva York sostuvo que el. demandado, después de solicitar el traslado a la corte federal y de ser devuelto el caso a la corte .estadual, no podía atacar el em-plazamiento por haber admitido la jurisdicción de la corte local. Puede que esta resolución no tenga el alcance que le atribuye el ilustrado abogado de los demandantes. No re-suelve la corte de Nueva York que el demandado no estuviere en condiciones de solicitar el traslado a una corte local des-pués de haber comparecido, al presentar su solicitud de tras-lado. Lo que realmente se resolvió fué que el demandado se sometió a la jurisdicción de la corte estadual, estando impe-dido por lo tanto de atacar el emplazamiento.
*312Alegan sin embargo los demandantes qne de acnerdo con el artícnlo 77 del Código de Enjuiciamiento Civil, el deman-dado queda sometido después de personado en el juicio, cuando realiza cualquier gestión que no sea la de pedir que el juicio se celebre en la corte correspondiente. Este artículo, a nuestro juicio, no puede aplicarse a traslados de una corte insular a una corte federal. Esta disposición se refiere a aquellos casos en que el demandado solicita el traslado para un distrito local que no sea el distrito correspondiente. En este caso, si el demandado se equivoca o pretende a sabiendas trasladar el caso a un distrito que no sea aquél en que deba seguirse el juicio, queda sometido a la corte donde se inició el pleito, perdiendo su derecho a obtener el traslado al dis-trito correspondiente.
La demandada alega que una petición pidiendo el traslado de una corte local a una corte federal es una comparecencia especial, tanto en lo que respecta a una corte como a otra, y que siendo ello así no puede considerarse que una moción de esa naturaleza equivalga a una gestión becha por el de-mandado después de personado en juicio y pueda ser obs-táculo para una moción de traslado a otra corte local una vez devuelto el caso al tribunal de origen por la corte federal.
Ron numerosas las decisiones que sostienen la contención de la demandada de que la comparecencia en este caso es especial y no general. La Corte Suprema de los Estados Unidos, en el caso de Wabash Western R. R. Co. v. Brown, 164 U. S. 271, 41 L. Ed. 431, dice que la radicación de una petición de traslado no constituye una comparecencia general, sino una comparecencia especial únicamente. De la opinión emitida por la corte en este caso copiamos lo siguiente:
“Una comparecencia que implica una renuncia al derecho de ob-jetar la jurisdicción de la corte sobre la persona es una compare-cencia voluntaria, que puede efectuarse de diversos modos, y resul-tar algunas veces del acto del demandado, aun cuando no tuvo la intención en realidad de comparecer. Pero el derecho del deman-dado a un traslado (removal) es estatutario y es su deber ajustarse *313al curso prescrito, y cuando él se limita a bacer uso del derecho en la forma prescrita, no debe considerarse que ha renunciado volun-tariamente cualquier derecho que posea. Un derecho reconocido no puede ser destruido por el hecho de que se utilicen los medios que la ley ofrece para reclamar ese derecho. El estatuto no requiere que la parte que solicita el traslado suscite la cuestión de jurisdie-■ción sobre su persona en la corte estadual antes del traslado, o que reserve tal cuestión con respecto a la corte que va a perder cualquier poder que tenga para tratarla; y decidir que la presentación de la petición y la fianza constituye una renuncia de la objeción equi-valdría a imponer una limitación sobre la jurisdicción en la Corte ■de Circuito, lo cual es completamente incompatible con la ley.
“Además, la petición no invoca la ayuda de la corte con respecto ■a un remedio que únicamente puede concederse en el ejercicio de la jurisdicción sobre la persona. El estatuto impone el deber a la norte del estado, al radicarse la petición y la fianza, de aceptar tal petición y fianza sin dar ningún otro paso en la acción, y si la causa ■es trasladable, una orden de la corte estadual negando la petición no tiene efecto, porque el peticionario puede radicar una copia del :récord en la Corte de Circuito, la cual debe proseguir en el caso.
“En este aspecto es imposible la conclusión de que la parte se ■somete a la jurisdicción de la corte del estado, por valerse de un ■derecho que le reconoce la ley del Congreso y que la corte estadual <está obligada por dicha ley a reconocer.”
En el caso de Goldey v. Morning News, 156 U. S. 518, 39 L. Ed. 517, la Corte Suprema de los Estados Unidos dice que aunque la demanda esté realmente pendiente en la corte del estado antes de ser trasladada, su remoción a la Corte de Circuito de los Estados Unidos no admite que estuviera legal-mente pendiente en la corte estadual, o que el demandado pudiera haber sido compelido a contestar en dicha corte; pero autoriza al demandado a valerse en la Corte de Circuito de los Estados Unidos de todas y cada una de las defensas debida y oportunamente reservadas y alegadas en la acción, en la misma forma como si dicha acción hubiese sido original-mente comenzada en dicha Corte de Circuito. Esta opinión fue emitida dos años después de resuelto el caso de Farmer v. National Life Ins. Co., supra, por la Corte de Apelaciones de Nueva York, donde se dice que no debe tolerarse que un *314demandado discuta la jurisdicción de un tribunal estadual sobre su persona después que ha efectuado el traslado de la causa a otra corte mediante una declaración jurada de la-pendencia de la acción, de su remoción a la misma corte y de haber obtenido la aprobación de la fianza requerida como, una condición para el traslado.
En el citado caso de Goldey y. Morning News el deman-dado hizo constar que comparecía especialmente con el solo-propósito de presentar su petición de traslado. “Ésta,’y dice la Corte Suprema, “fue una comparecencia especial para este propósito solamente, y aunque la gestión para obtener el traslado fracase o sea coronada por el éxito, no puede con-siderarse como una sumisión del demandado a la jurisdicción de la corte estadual para cualquier otro propósito.”
Hughes, en su obra “Federal Practice”, dice:
“Es cuestión firmemente decidida que la comparecencia de nn demandado en un caso pendiente ante una corte estadual con el pro-pósito de radicar una petición de traslado con su fianza no cons-tituye una comparecencia general y por consiguiente al solicitar el traslado el demandado no renuncia al derecho de impugnar un em-plazamiento defectuoso.” 4 Hughes, 452.
También Foster sostiene que el traslado de una causa de una corte estadual a una corte federal no es una compare-cencia general, sin que cambie el aspecto de la misma el hecho-de que se haga constar o no por el demandado que compa-rece especialmente para el propósito del traslado solamente-1 Foster, “Federal Practice”, 609.
Esta es la opinión de estos dos tratadistas en procedi-mientos federales, aunque se observa que un número de tribunales, al sostener que el traslado no implica una renuncia al derecho de impugnar el emplazamiento, menciona el hecho, de que el demandado compareció especialmente en la corte-estadual.
La comparecencia para solicitar el traslado a la corte federal no está regulada por los preceptos de nuestro Código-*315de Enjuiciamiento Civil, qne nos parecen inaplicables. En este caso, según el affidavit de mérito y las alegaciones de la demanda, la propiedad que se trata de reivindicar radica en el distrito de Guayama. A no ser qne la demandada se baya sometido al Distrito de Ponce, este caso debe juzgarse en la Corte de Distrito donde radica la propiedad, de acuerdo con el artículo 75 del Código de Enjuiciamiento Civil.
 Se alega además por los demandantes que el tribunal a quo erró al no declarar y sostener que la demandada quedó sometida a su jurisdicción y competencia mediante las estipulaciones radicadas en la Corte Federal y por sus mo-ciones de prórroga presentadas ante la propia corte inferior. Ambas partes solicitaron prórroga para radicar alegatos en cuanto a la primera solicitud de traslado para la corte federal. Los apelantes entienden que esta prórroga implica una sumi-sión. No lo entendemos así nosotros. La presentación de este alegato fué una mera incidencia de la moción de tras-lado y la prórroga concedida por la corte para radicarlo, a solicitud de la demandada, no puede tener el alcance de una sumisión. Tampoco lo tienen las estipulaciones de ambas partes presentadas en la corte federal relativas a señala-miento y posposición de la vista sobre devolución del caso. No comprendemos cómo estas estipulaciones ante la corte federal puedan considerarse como un sometimiento de la parte demandada a la corte local. Estas mociones y estipu-laciones, lejos de indicar la intención de la demandada de someterse a la Corte de Distrito de Ponce, indicaban su pro-pósito de insistir en el traslado. La corte Federal devolvió el caso. La demandada presentó una moción para anular el emplazamiento y los apelantes arguyen que esta moción y la prórroga que se concedió por la corte local para discutirla, a petición de la demandada, constituyen también una sumi-sión que impide el traslado a otra corte local. Opinamos que esta comparecencia con el único y exclusivo propósito de impugnar el emplazamiento no impide que la demandada pueda solicitar el traslado del caso al distrito correspondiente. *316Al presentar esta moción de traslado, la demandada práctica-mente desistió de sn impugnación a la citación.

Debe confirmarse la resolución apelada.